Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
	Please note the examiner of record has changed, it is now Joseph Woitach in art unit 1672.

Claim Status
Applicants amendment filed 2/16/2022 has been received and entered.  No claim amendments have been made, only the status identifiers have been updated. Claims 6, 9, 10, and 17 were previously cancelled. 
Claims 1-5, 7, 8, 11, 16, 18-28 are pending.

Election/Restrictions
Applicant's note that the election was Group II, not Group I.
In review of the prosecution, Examiner acknowledges Applicant’s election.  In view of the search and review of the previous claims, there is no longer a burden to examine both groups together.  Accordingly, the restriction requirement is withdrawn.
Claims 1-5, 7, 8, 11, 16, 18-28 are pending and currently under examination.


Priority
This application filed 1/30/2018 is a 371 National stage filing of PCT/EP2015/068188 filed 8/6/2015.

Information Disclosure Statement
In review of the specification, it is noted that the listing of references in the specification is not a proper information disclosure statement.  See for example page 7.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See for example page 6, or starting at page 34.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 11 and 18 are objected to because of the following informalities:  
The claims provide reference to Tables from the specification.  As described in MPEP2173.05(s), claims should be complete in themselves such that incorporation by reference to a specific figure, table, list, etc. from the specification is permitted only in exceptional circumstances.
Amending the claims to list the items in the claims would address the basis of the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7, 8, 11, 16, 18-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, claims 11 and 18 refer to Table 3a and 3b, and upon review appears to provide a listing of positions however the specification fails to provide the specific sequence or sufficient context as to what the changes or variants are as listed.  Dependent claims require this step, and fail to provide any clarification of the sequence that may be detected, and are included in the basis of the rejection.
Amending the claim to provide specific variants to be analyzed or identified would address the basis of this rejection.

Claims 1-5, 7, 8, 11, 16, 18-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, the instant claims are directed to a method of determining an antimicrobial drug resistance profile for a microorganism. The recited process comprises the steps of obtaining or providing a first data set of gene sequences of a first data set of gene sequences of a microorganism wherein at least a part of the gene sequences of the first data set are assembled, analyzing the gene sequences of the first data set for genetic variants to obtain a third data set of genetic variants, providing a second data set of antimicrobial drug resistant and/or susceptibility of the plurality of clinical isolates of the microorganism, correlating the third data set with the second data set and statistically analyzing the correlation, and determining the genetic sites in the genome of the microorganism with the antimicrobial drug resistance. 
The generic steps of “analyzing the gene sequences of the first data set for genetic variants to obtain a third data set of genetic variants” amounts to a step-plus-function element wherein the claim recites a generic step of “analyzing” followed by the functional result of “a third data set of genetic variants”. There is now recitation in the claims for how the generic act of “analyzing” accomplishes said functionally defined result of obtaining a third set of genetic variants. At best, the claims assert that the first data set for genetic variant contains information useful in determining a third set of genetic variants. However, there is no recitation of the analytical steps involved in deriving the expected result of “a third data set of genetic variants.”
Similarly, the instant claims recite the step of “determining the genetic sites in the genome of the microorganism with the antimicrobial drug resistance.” This causes the metes and bounds of the instant claims to be indefinite because again the claims only recite the analytical result to be achieved from the input data of “a second data set of antimicrobial drug resistant and/or susceptibility of the plurality of clinical isolates of the microorganism” and “correlating the third data set with the second data set and statistically analyzing the correlation”. 
Therefore, it is unclear and confusing, and the claim appears to be incomplete for steps required to transform the input data into the purely functionally defined results set forth in the instant claims.   The functionally defined generic steps cause the metes and bounds of the instant claims to be indefinite because there is no corresponding disclosure of defining process step elements that achieve said functionally defined results as set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 8, 11, 16, 18-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.
Claim Analysis
The instant claims are directed to a method of determining an antimicrobial drug resistance profile for a microorganism. The recited process comprises the steps of obtaining or providing a first data set of gene sequences of a first data set of gene sequences of a microorganism wherein at least a part of the gene sequences of the first data set are assembled, analyzing the gene sequences of the first data set for genetic variants to obtain a third data set of genetic variants, providing a second data set of antimicrobial drug resistant and/or susceptibility of the plurality of clinical isolates of the microorganism, correlating the third data set with the second data set and statistically analyzing the correlation, and determining the genetic sites in the genome of the microorganism with the antimicrobial drug resistance. 
For step 1 of the 101 analysis, claims 1-5, 7, 8, 11, 16 are found not to be directed to a statutory category.  The claims provide only instructions for steps to analyze information. 
For the sake of compact prosecution, and for claims 18-28, to the extent the claims can comprise active steps for obtaining the read data being analyzed or practiced in a computer environment, the claims will be evaluated under the remaining steps of the 101 analysis.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data for possible variant sequences which are correlated to bacterial, such as Staph (claim 18) that provide resistance to drugs or other know treatments.   The step of aligning and comparing sequence to arrive at the identification of variants are instructional steps, as is the step that matches or correlates the variant to a resistance phenotype.  The judicial exception is a set of instructions for analysis of sequence data to identify variants and appears to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case, it appears that sequences can be provided and it is only a matter of evaluating 50 potential variations as provided in the Tables recited in the claim.  Therefore, first, the instant claims expressly recite a series of mental and computational steps that are directed subject matter falling within the judicial exception category of an abstract idea. Further, the instant claims are directed to a natural phenomenon represented by the correlation between the genetic sites in the genome of a microorganism associated with antimicrobial drug resistance. 
 The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element.  It is acknowledged that the claims recite ‘selecting’ however this appears to be instructional, and does not appear to require that a subject is effectively treated in any specific way.  This judicial exception requires steps recited at high level of generality, and is not found to be a practical application of the judicial exception as broadly set forth.  For claims 18-28, the additional elements in the claim appear consistent with obtaining the data which is being analyzed, and not an application of or to the analysis steps.  The instant claims fail to integrate claimed judicial exception into a practical application. Practicing the claims only results in an abstract determination of a natural correlation between the genetic sites in the genome of a microorganism with the antimicrobial drug resistance. Such a result only produces new information and does not provide for a practical application in the realm of physical things and acts, i.e., the claims do not use the information generated by the judicial exception to affect any type of change.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data.  As such, the claims do not provide for any additional element to consider under step 2B which appear to provide for significantly more, or a combination of novel or unconventional steps.  The instant claims do recite the data gathering steps of “obtaining or providing a first data set of gene sequences of a first data set of gene sequences of a microorganism” and “providing a second data set of antimicrobial drug resistant and/or susceptibility of the plurality of clinical isolates of the microorganism.” However, the data gathering itself is insignificant pre-solution activity, see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”).  
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  For these reasons, the instant claims are directed to non-statutory subject matter.
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 8, 11, 16, 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Deurenberg et al. and Baek et al.
The instant claims are directed to a method of determining an antimicrobial drug resistance profile for a microorganism. The recited process comprises the steps of obtaining or providing a first data set of gene sequences of a first data set of gene sequences of a microorganism wherein at least a part of the gene sequences of the first data set are assembled, analyzing the gene sequences of the first data set for genetic variants to obtain a third data set of genetic variants, providing a second data set of antimicrobial drug resistant and/or susceptibility of the plurality of clinical isolates of the microorganism, correlating the third data set with the second data set and statistically analyzing the correlation, and determining the genetic sites in the genome of the microorganism with the antimicrobial drug resistance. 
Deurenberg et al. teach that Staphylococcus aureus is a potentially pathogenic bacterium that causes a broad spectrum of diseases, and can adapt rapidly to the selective pressure of antibiotics.  In the analysis of virulence it is found that this has resulted in the emergence and spread of methicillin-resistant S. aureus (MRSA) where the resistance to methicillin and other b-lactam antibiotics is caused by the mecA gene.  They provide that strategies aimed at preventing the spread of MRSA require a thorough knowledge of both the dissemination and the epidemiology of MRSA strains, and provide a review of various molecular typing techniques that have been developed.  In the review and characterization of MRSA strains comparison of isolated in single hospitals (minor clones) or from single patients (sporadic isolates) are detailed in the characterization of MRSA strains and their resistance which are isolated in hospitals or as community-acquired (CA) strains.  Similar to Deurenberg et al., Baek et al. provide a ore detailed analysis of he pathogenicity of S. aureus which they teach relies on a wide array of surface-bound and secreted virulence factors that collectively modulate tissue adherence, cytopathology, and immune evasion.  The study they provide focuses on a refined analysis of 8325-4 mutations compared to its parental strain 8325, including additional nucleotide corrections of the 8325 reference genome, showing 20 SNPs to be present in our deep sequenced strain.  In their analysis of the SNP distribution was undertaken using a sample of 8325 and 8325-4 strains collected worldwide, or obtained from the Network on Antimicrobial Resistance in Staphylococcus aureus, where they provide a detailed description of the mutations arising concurrently with prophage removal, and uncover evidence for the existence of an 8325-4 sub-lineage, which provides the basis of virulence and resistance in Staphylococcus aureus.  Together both Deurenberg et al. and Baek et al. evidence for variations and the association of the variants in different isolates studied to resistance and spread.  Each Deurenberg et al. and Baek et al. provide evidence for data of clinical isolates with known resistance and correlating the variants with other resistant strains. Knowledge of the resistance allows the proper choice of treatment in attempts stop the spread and treat individuals.  The detailed focus is on MRSA and methicillin resistance, however teach databases that provide for a more expansive body of data for additional resistance.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to apply the methodology of characterizing variants and associated resistant phenotypes for other drugs and compounds given the general teaching and discussion of the role of Staphylococcus aureus for a plurality of human diseases ranging from minor skin infections to life-threatening endocarditis, pneumonia and septicemia (Baek et al. intro section).  In view of the detailed analysis and long history of study of resistance and evolution of ranging from minor skin infections to life-threatening endocarditis, pneumonia and septicemia, one having ordinary skill in the art would have been motivated to extend the studies to other types of resistance.  Given the wealth of knowledge in the field as evidenced by Deurenberg et al. and Baek et al. there would have been a reasonable expectation of success given the results to apply the analysis to identify variants in isolates which correlate to resistance.
Thus, the claimed invention as a whole was clearly prima facie obvious.


Conclusion

No claim is allowed.

The prior art previously made of record provides:
	US Pat. No. 7,846,659 (2010) Cronin et al. provide the means to analyze the presence or changes to genes which are associated with biotransformation.  It provides for a discussion of screening bacteria and viruses, but not specifically to determine resistance.
	US Pat. No. 7,803,902 (2010) Amin, et al. provide modified inhibitors and methods to test them.              

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/Primary Examiner, Art Unit 1631